Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record because the prior art is silent to an all-solid secondary battery, comprising: a cathode; an anode; and a solid electrolyte layer disposed between the cathode and the anode, wherein the anode comprises an anode current collector; a first anode active material layer in contact with the anode current collector and comprising a first metal; a second anode active material layer disposed between the first anode active material layer and the solid electrolyte layer and comprising a carbon-containing active material; and a contact layer between the second anode active material layer and the solid electrolyte layer, and disposed such that the contact layer prevents contact between the second anode active material layer and the solid electrolyte layer, wherein the contact layer comprises a second metal, and has a thickness less than a thickness of the first anode active material layer.
	The prior art, such as Hasegawa et al. U.S. Pub. 2019/0140311, teaches an all-solid state battery [0007], with an anode material including a solid electrolyte, binder, conductive additive and an active material; wherein the active material can be a mixture of carbon based materials such as graphite and carbon, and metals such as lithium metal or lithium alloys. See paragraph [0061].  However, the reference does not teach or suggest an anode comprising a tri-layer anode, wherein a first layer includes a first metal in contact with a current collector (or substrate), a second layer comprising a carbon-containing active material, and a third layer  that is a contact layer between the second active anode active material layer and the solid electrolyte, wherein the contact layer comprises a second metal.  Therefore, the instant claims are patentably distinct from the prior art of record.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722